DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0267233 to Bansal et al.
Bansal discloses in the abstract and figures 2 and 7, a cladding mode stripper comprising: 
A resin part (70; “index matching liquid”; paragraph 40) that covers a coating removed section (“polymer coating 20 uncovered”; paragraph 40) and has a refractive index not less than that of the outermost shell of the optical fiber of the removed section (paragraphs 8 and 10), wherein
A surface of the resin part comprises an incident angle reducing structure (12), 
The surface is oppositeto an interface between the resin part and the outermost shell (figure 7), 
The incident angle reducing structure reduces a first incident angle or a first average incident angle at which cladding mode light that has entered the resin part from the optical fiber enters the surface (that is the purpose of Bansal and is described at least in paragraphs 9-11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of US 2014/0211818 to Hou et al.
Bansal discloses the invention as claimed except for rough surfaces of the incident angle reducing structure. At the very minimum, the arranged beads of Bansal are not completely smooth as they contain voids in their surfaces. Claim 4 provides more detail as to an average roughness.  
Hou discloses jagged, rough notches (29; figures 2 and 13) with varying pitches and numbers (paragraph 47) to adjust the strip rate (paragraph 48). 
.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of US 2016/0202419 to LaPointe et al.
Bansal discloses the invention as claimed except for the use of a prism for the incident angle reducing means. Bansal is flexible in the types of index matching and bead shapes (paragraph 30 describes beads that need not be perfectly spherical and alternatives are possible).
LaPointe discloses a cladding mode stripper using a prism with extracting regions therein (abstract and figure 3). 
It would have been obvious to one having ordinary skill in the art to replace the beads in Bansal with a prism to serve the same cladding mode stripping function as a matter of design choice for the intended use. 
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Hou as applied to claims above, and further in view of LaPointe.
Bansal in view of Hou discloses a cladding mode stripper with rough portions but fails to disclose a transparent support (substrate). Both prior arts generally describe index matching materials and their importance.
LaPointe discloses a transparent substrate (87) to facilitate extraction of light. 
It would have been obvious to one having ordinary skill in the art to add a transparent member as claimed and taught by LaPointe in Bansal in view of Hou to increase light extraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883